UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6504


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00240-BR-1)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.   Ethan A. Ontjes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William     Scott    Davis,       Jr.,    seeks    to    appeal       the   district

court’s order denying 34 motions in his pending criminal matter.

This court may exercise jurisdiction only over final orders,

28 U.S.C.      § 1291        (2012),     and     certain          interlocutory          and

collateral     orders,    28    U.S.C.    § 1292       (2012);      Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Davis seeks to appeal is neither a final

order   nor    an     appealable       interlocutory         or    collateral      order.

Accordingly, we deny Davis’ motions to consolidate additional

cases, to appoint counsel, and for a transcript at government

expense, and we dismiss the appeal for lack of jurisdiction.                             We

dispense      with    oral     argument       because       the    facts     and    legal

contentions     are    adequately       presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                           2